Citation Nr: 0522691	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-08 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial, compensable rating for 
abdominal scars.

2.  Entitlement to an initial rating in excess of 30 percent 
for chronic pancreatitis.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to April 
1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision in 
which the RO, inter alia, granted service connection for 
abdominal scars and chronic pancreatitis.  The veteran filed 
a notice of disagreement (NOD) in September 2002 and the RO 
issued a statement of the case (SOC) in January 2003.  The 
veteran filed a substantive appeal in March 2003 at which 
time he also requested a local hearing at the RO before a 
member of the Board (travel board hearing).  The veteran 
later selected a videoconference hearing with a member of the 
Board (Veterans Law Judge), but then withdrew this request in 
April 2005.

As the veteran has perfected an appeal as to the initial 
ratings assigned following the grant of service connection 
for chronic pancreatitis and for an abdominal scar the Board 
has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher initial ratings for chronic 
pancreatitis and for an abdominal scar has been accomplished.

2.  Since the February 29, 2000, effective date of the grant 
of service connection, the veteran's chronic pancreatitis has 
been manifested by recurrent abdominal pain and occasional 
mild constipation and nausea; there is no evidence of loss of 
normal body weight or continuing pancreatic insufficiency.

3.  Since the February 29, 2000, effective date of the grant 
of service connection, the veteran's abdominal surgical scar 
has been nontender, has not been shown to measure to at least 
292 square cm., has not involved  tissue damage, breakdown of 
skin, ulceration, or limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for chronic pancreatitis have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 
7347 (2004).

2.  The criteria for an initial, compensable rating for an 
abdominal scar, for the period prior to August 30, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (as in effect prior to August 20, 
2002).  

3. The criteria for a initial, compensable rating for an 
abdominal scar, for the period since August 30, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through the January 2003 SOC, June 2003 supplemental SOC 
(SSOC), and the RO's letter of December 2004, the RO notified 
the veteran and his representative of the legal criteria 
governing the claims, the evidence that has been considered 
in connection with the appeal, and the bases for the denial 
of the claims.  After each, they were given the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims, and has been afforded 
opportunities to present such information and evidence.  

The Board also finds that the notice letter of December 2004 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the veteran 
that VA was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The letter informed him that he could 
submit statements from individuals who had knowledge of 
symptoms associated with his disabilities.  The letter also 
requested that he identify and provide the necessary releases 
for any medical providers from whom he wished the RO obtain 
medical records and consider evidence, and that he also had 
the option to furnish private medical records on his own.  In 
addition, he was advised to submit relevant evidence in his 
possession.  Pursuant to the aforementioned documents, the 
veteran has also been afforded the opportunity to present 
evidence and argument in support of his claims. 

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, the all 
four content of notice requirements have been met in the 
instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," the Secretary receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were provided before and after the 
rating action on appeal; however, the Board finds that any 
lack of pre-adjudication notice in this appeal has not 
prejudiced the veteran in any way.

As noted above, the RO issued the January 2003 SOC and June 
2003 SSOC explaining what was needed to substantiate the 
veteran's claims and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its letter 
of December 2004.  To the extent possible, medical records 
identified by the veteran have been obtained.  

The Board also emphasizes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with either 
claim on appeal.   The veteran submitted private medical 
records on his own.  The December 2004 letter noted the 
veteran indicated treatment by "Jesus"; although he was 
asked to submit those records, no records were received.  He 
has been afforded VA examinations, the reports of which been 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and record 
does otherwise indicate, any existing, pertinent records that 
need to be obtained. 

Hence, to whatever extent VA has erred in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  

II. Background

Private medical records from Timothy J. Misenheimer, M.D., 
dated from August 2000 to January 2001, indicate that the 
veteran was treated for pancreatitis.  In September 2000, the 
veteran was seen for continued abdominal pain that was not 
associated with eating or activities.  Vicodin reportedly 
helped to ease the pain.  There were no reported changes in 
his bowel habits and he continued to average one to two per 
day, which was normal for him.  He reported that he continued 
to have a good appetite even though he was having some 
occasional cramping.  He denied any heartburn since beginning 
Prevacid.  The veteran's weight was documented as 313 pounds.  
The examiner assessed that the veteran had unexplained 
abdominal pain of questionable etiology.  The veteran was 
seen again the following week for abdominal pain.  He 
reported that he continued to be out of work.  He reported 
having three to four good days with a bland diet, but later 
experienced three days of intense abdominal pain after eating 
a hamburger and chili. He also reported some pain at the time 
of his office visit.  Ativan reportedly continued to help him 
and he indicated that he only took his pain medication 
sparingly.  No pain medication was taken on the day of his 
visit.  A small amount of weight loss was noted.  The 
physician indicated that the veteran's pancreas was 
considered the source of his pain, even though had a normal 
evaluation and lab results. 

In October 2000, the veteran reported abatement in abdominal 
pain after one day of taking pancreatic enzymes.  He reported 
that he had ceased taking the enzymes for one day and the 
following day he had severe recurrent mid-abdominal pain that 
radiated through to his back.  The pain again abated after 
resuming the enzymes.  He also reported a mild problem with 
constipation.  The following week the veteran complained of 
recurrent abdominal pain along with mild nausea.  He had 
discontinued one of his medications but was instructed to 
resume it.  There was no evidence of a change in bowel habits 
or emesis.  The veteran reported eating nothing all day and 
felt slight improvement, although the pain was still present.

In December 2000, the veteran continued to report 
intermittent pain that was very sporadic, which was sometimes 
associated with eating.  He stated that he had not returned 
to work; he had worked in maintenance and taking narcotics 
would make it difficult to perform his responsibilities.  
Reportedly, he continued to take pancreatic enzymes with 
every meal, but was no longer taking Ativan.  The examiner 
noted that the veteran had gained weight since his last 
visit.  

In January 2001, the veteran reported continued fluctuating 
pain with intermittent good and bad days.  He also complained 
of accelerated epigastric and mid abdominal pain, which the 
physician stated was typical for pancreatic problems.  The 
physician noted that the veteran continued to gain weight, 
although he reported days in which he barely ate anything.  
The veteran reported that he had been unable to work and 
brought in a disability form for the physician.  The 
physician discussed the veteran's intermittent need for 
medication and encouraged the veteran to talk to his employer 
about the possibility of working on the days that he did not 
need pain medication.  His weight was noted to be 320 pounds.

The report of a July 2001 VA examination reflects the 
veteran's report that his pancreas had been doing well up 
until last year when he developed severe abdominal pain 
again.  Reportedly, he had lost seven months of work due to 
an inability to work while on Vicodin and other pain 
medication; he decided to work without pain medication in 
February 2001.  The veteran indicated that he occasionally 
had severe abdominal cramps and pain that was not associated 
with nausea or vomiting.  On physical examination of the 
abdomen, there was slight numbness where the lateral drainage 
site possibly severed a nerve.  

With regard to his July 2001 VA examination of the skin, he 
reported that he had no problems with his scars since they 
healed in 1982 other than an occasional stinging.  The sting, 
reportedly, was not debilitating in any way and it did not 
cause him too much discomfort.  On examination, the mail 
abdominal scar was 29 cm. long and the two drainage tube 
scars were 2 cm. in size.  Measurements of the main scar in 
the other reports are essentially consistent with these 
findings.  The scar was smooth and nontender.  There was no 
evidence of breakdown or ulceration, inflammation, edema, or 
keloid formation.  The color was consistent with the 
surrounding skin.  All three scars were depressed 
approximately 1 cm. due to scarring, and there was little 
tissue loss.  There was no limitation of the veteran's 
activities or movement due to the scars.

In September 2002, the veteran reported missing up to three 
days of work a month as a result of his pancreatitis.  He 
later indicated, in March 2003, that he missed between one 
and two days a month due to that disability.

In May 2003, the veteran underwent VA examinations of his 
pancreas and abdominal scars.  With regards to the pancreas, 
the veteran reported taking Prevacid daily.  He indicated 
that he maintained his weight with increases and decreases 
being no more than five pounds.  The veteran denied vomiting 
and indicated that weakness and fatigue were not a major 
problem.  The physician indicated that there was no evidence 
of liver disease, steatorrhea, hematemesis or melena, or 
pancreatic exocrine or endoctrine insufficiency.  The 
veteran's nutritional status was considered good.

As for the abdominal scars, the veteran considered them 
disfiguring and was reluctant to take his shirt off in 
public.  He indicated that they did not cause discomfort and 
there was no tenderness.  The primary scar measured 11 inches 
in length and .5 cm. at its widest.  The two small scars were 
one-inch in length and 1 cm. in width.  The scars were a 
normal flesh color and normal in texture.  There was no 
evidence of tenderness, adherence, ulceration or breakdown, 
or inflammation or edema.  There was no limitation of 
function of the scar.  The scars were a little depressed, but 
there was no gross disfigurement other than the fact there 
was a scar.  Overall, the scar appeared relatively normal.  



III. Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003). Separate diagnostic codes identify the various 
disabilities. VA has a duty to acknowledge all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where, as here, the question for consideration is 
the propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of separate ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

A.  Scar

Effective August 30, 2002, the criteria for rating skin 
disorders to include scars were revised.  Since the appeal 
was pending at the time the applicable regulations were 
amended, the veteran is entitled to consideration under both 
the former and revised rating criteria.  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claim 
only under the former criteria for any period prior to the 
effective date of the change and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v, Principi, 17 Vet. App. at 
9; DeSousa v. Gober, 10 Vet. App. at 467. See also VAOPGCPREC 
3-2000 (2000) and 7-2003 (2003).

As the RO has considered both the former and revised 
applicable rating criteria, and the veteran has been 
furnished with notice of the revised criteria (as evidenced 
by the June 2003 SSOC), there is no due process bar to the 
Board also considering the former and revised criteria. 

The veteran's abdominal scar has been rated pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805, other scars, rated 
based on limitation of motion of the affected part.  The 
Board notes that none of the private medical records contain 
any information relevant to the veteran's abdominal scar.  
Hence, evaluation of the disability must be based on findings 
from the July 2001 VA examination reports.  These reports 
reveal that there has been no limitation of the veteran's 
movement due to the abdominal scar.  The evidence clearly 
shows that there was no limitation in July 2001 and there is 
no evidence either prior to or subsequent to that date to 
suggest otherwise.  Hence, a compensable rating under 
Diagnostic Code 7805 is not warranted.  Notably, the criteria 
for this diagnostic code did not undergo any changes as the 
result of the August 2002 regulation changes.

While a higher rating is not available under Diagnostic Code 
7805, there are other diagnostic codes pertaining to scars 
that are potentially applicable and should be considered, 
alternatively, in evaluating the veteran's claim for an 
initial, compensable rating.  

Prior to August 30, 2002, additional pertinent codes pursuant 
to which a higher rating was assignable are Diagnostic Codes 
7803 and 7804.  Under the former version of Diagnostic Code 
7803, scars that were superficial, poorly nourished, with 
repeated ulceration warranted a maximum 10 percent rating.  
38 C.F.R. 4.118 (as in effect prior to August 30, 2002).  

Under the former version of Diagnostic Code 7804, scars that 
were superficial, tender and painful on objective 
demonstration warranted a maximum 10 percent rating.  A 10 
percent rating was available for assignment, when the 
requirements were met, even though the location might be on 
the tip of the finger or toe, and the rating might exceed the 
amputation value for the limited involvement.  38 C.F.R. 
4.118 (as in effect prior to August 30, 2002).  This version 
also requires that there must be tenderness and pain on 
objective demonstration for a compensable evaluation.

For the period prior to August 30, 2002, the examination 
reports July 2001 show that there was no evidence of 
ulceration or breakdown.  Although the veteran reported 
occasional stinging at the site of the scar, on examination 
of the area, the examiner found that it was nontender.  
Hence, this evidence does not support a finding that 
compensable ratings pursuant to either Diagnostic Code 7803 
or 7804 is warranted for the period in question.

Under the revised version of Diagnostic Code 7803, scars that 
are superficial, and unstable warrant a maximum 10 percent 
rating.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. 4.118 (as in effect since August 
30, 2002).  The May 2003 examination report shows that the 
scars were a little depressed, otherwise there was no 
ulceration or breakdown and the texture was normal.  

Under the revised version of Diagnostic Code 7804, scars that 
are superficial, and painful on examination, warrant a 
maximum 10 percent evaluation.  A superficial scar is one not 
associated with underlying soft tissue damage. Also, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  38 C.F.R. § 4.118 (as in 
effect since August 30, 2002).   The May 2003 examiner 
indicated that the veteran's scars were nontender.  

Additionally, under the revised version of Diagnostic Code 
7801, scars other than on the head, face, or neck, that are 
deep or that cause limited motion, and cover an area of at 
least 6 square inches (39 sq. cm.) warrant a 10 percent 
rating.  Areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating.  Areas exceeding 72 square 
inches (465 sq. cm.) warrant a 30 percent rating and areas 
exceeding 144 square inches (144 sq. cm.) warrant a 40 
percent rating.  Also, under the revised version of 
Diagnostic Code 7802, scars other than on the head, face, or 
neck, that are superficial and do not cause limited motion, 
and cover an area of at least 144 square inches (929 square 
cm.) warrant a maximum 10 percent rating.  Notwithstanding 
the matter of whether the veteran's scars are superficial or 
deep, the evidence demonstrates that there is no limitation 
of motion.  Furthermore, while the examinations in July 2001 
and May 2003 revealed surgical scar measurement of 29 cm. in 
length and a greatest width of .5 cm., the overall dimension 
does not correspond to a compensable evaluation under either 
of these diagnostic codes.

The veteran has also asserted that his abdominal scar is 
disabling.  However, as shown above, none of the applicable 
diagnostic codes for rating the veteran's scars include 
disfigurement as one of the criterion.  In any event, the May 
2003 examiner indicated that the appearance of the scar was 
relatively normal and that there was no gross disfigurement 
other than the fact that a scar was present.

Under these circumstances, the Board finds that there is no 
schedular basis for any higher rating for an abdominal scar.  

B.  Pancreatitis

The veteran's chronic pancreatitis has been rated pursuant to 
the criteria of Diagnostic Code 7347.  Under this code, 
frequently recurrent disabling attacks of abdominal pain with 
few pain free intermissions and with steatorrhea, 
malabsorption, diarrhea and severe malnutrition, warrants a 
100 percent rating.  Frequent attacks of abdominal pain, loss 
of normal body weight and other findings showing continuing 
pancreatic insufficiency between acute attacks warrants a 60 
percent rating.  Moderately severe pancreatitis with at least 
4-7 typical attacks of abdominal pain per year with good 
remission between attacks warrants a 30 percent rating.  Note 
1 states that abdominal pain in this condition must be 
confirmed as resulting from pancreatitis by appropriate 
laboratory and clinical studies.
38 C.F.R. § 4.114, Diagnostic Code 7347.

Documentation of the veteran's weight in the private medical 
records show that the veteran's pancreatitis has not resulted 
in loss of normal body weight.  On the contrary, the veteran 
had a total weight gain of seven pounds from September 2000 
January 2001.  In addition, the May 2003 examiner recorded 
the veteran's weight at 310 pound and indicated that his 
weight did not fluctuate more than five pounds in either 
direction.  Relative to his disability, the only symptoms 
other than pain that are found in the record are single 
references to complaints of mild constipation and nausea.  
These complaints are not indicative of continuing pancreatic 
insufficiency.  Notably, the May 2003 examiner specifically 
found that there was no evidence of insufficiency.  As the 
evidence shows that the disability has not resulted in weight 
loss and continuing pancreatic insufficiency, the Board finds 
that the veteran's symptoms are not more than 30 percent 
disabling, consistent with the current rating assigned.  
Since the criteria for at least the next higher, 60 percent, 
rating have not been met, it logically follows that the 
criteria for ratings in excess of 60 percent likewise have 
not been met.

Hence, the Board finds that there is no schedular basis for 
assignment of any higher rating for pancreatitis.

C.  Conclusion

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that either of the 
disabilities under consideration has, at any point since the 
effective date of the grant of service connection, reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the June 2003 SOC).  In this regard, the Board notes that 
neither disability has objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
each assigned rating) to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in       38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In adjudicating each claim, the Board has taken into 
consideration statements from the veteran to the effect that 
he has missed anywhere from one to four days of work a month 
due to his pancreatitis.  With any disability, the rating 
criteria contemplate that the veteran's disability will 
negatively impact his employment to a degree commensurate 
with the rating.  Although the private medical records 
indicated the veteran reported missing work, there is no way 
to tell, based on these references, exactly how much work the 
veteran missed.  In addition, he also reported missing up to 
seven months of work, but he has not produced any employment 
records to verify this nor has he provided proper 
authorization to allow VA to obtain this information. 

Under these circumstances, the Board must conclude that there 
is no basis for assignment of any higher rating for either 
the service-connected abdominal scar, or for his 
prancreatitis, at any point since the effective date of the 
grant of service connection; hence, there is no basis for a 
staged rating, pursuant to Fenderson, for either condition, 
and each claim for a higher rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

An initial, compensable rating for an abdominal scar is 
denied.

An initial rating in excess of 30 percent for chronic 
pancreatitis is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


